We granted a rehearing on the question of the effect of C.L. sec. 7256 only, which reads as follows:
"No failure of the owner to return his property or any part thereof for assessment, or to procure such property to be assessed, or to procure the errors in the assessment to be corrected, and no irregularity, *Page 294 
error or omission in the assessment of any property or in the levy of any tax, shall in any manner affect the legality of any tax levied upon such property, nor any right or title to such property which would have accrued to any party claiming or holding the same under or by virtue of any sale of the treasurer or any deed executed by the treasurer as provided by law, had the assessment of the property been in all respects regular."
There is nothing there that touches the present case. The reason that the deed is void is because the description in it cannot be identified. No curative statute could make such a deed good. It is as if it contained no description. Hammon v. Nix, 104 Fed. 689, 691. The same rule applies to tax assessments. They must be sufficient to identify the property assessed, and if not, are void, even though the owner makes the return. 1 Cooley Tax. (3d Ed.) 740-742; State v. Burrough,174 Mo. 700, 74 S.W. 610.
We adhere to our former opinion.